Court Fund — Court Clerk — Travel Expenses Travel or other necessary expenses for the official business of the Court Clerk's office authorized by 19 O.S. 180.47 [19-180.47] (1969), may not be paid from the Court Fund of the county. A General Fund appropriation should be made at the beginning of the fiscal year for this purpose.  The Attorney General is in receipt of your request for an opinion upon a question concerning the application of 19 O.S. 180.47 [19-180.47] (1969).  In connection therewith you ask the following question: "May travel and other necessary expenses covered by 19 O.S.Supp. 180.47 (1969), expended for the official business of the Court Clerk's Office, be paid from the Court Fund?" Title 19 O.S. 180.47 [19-180.47] (1969), provides in substance that the Court Clerk and other officers of the county shall be paid all travel expenses which are incurred in performing the actual and necessary official duties of his office.  Title 20 O.S. 1304 [20-1304] (1969), provides in relevant part: "Claims against the court fund shall include only such expenses as may be lawfully incurred instant to the operation of the court in said county, and are approved by the governing board of the court fund or a majority thereof. The term 'expenses' shall include . . . fees of jurors and witnesses, per diem of bailiffs, office supplies, furniture, fixtures and equipment and the maintenance thereof, for the judge's chambers, the courtroom, the clerk's office, other areas primarily used for judicial functions, and the law library only, judicial robes, printing, the publication of the court dockets in a daily newspaper qualified to publish legal notices in the county, books for records, postage, attorney's fees for paupers, transcripts ordered by the court, part-time help, special services in instances hereafter authorized by law, and redecoration of the courtroom, the judge's chambers and the clerk's office; . . . ." We find no authority in the above statute for the payment of travel or other necessary expenses of the Court Clerk's office. It is therefore the opinion of the Attorney General that your question be answered as follows: Travel or other necessary expenses for the official business of the Court Clerk's office authorized by 19 O.S. 180.47 [19-180.47] (1969), may not be paid from the Court Fund of the county. A General Fund appropriation should be made at the beginning of the fiscal year for this purpose. (W. J. Monroe)